 

Case 7:21-cr-00519-CS Document 13 Filed 09/03/21 Page 1of1

O’REILLY & SHAW, L.L.C.

ATTORNEYS AT LAW

FRANCIS L. O’REILLY 41 UNQUOWA PLACE
JANE FORD SHAW FAIRFIELD, CT 06824

TEL: (203) 319-0707
FAX: (203) 319-0128

 

 

September 3, 2021

Honorable Andrew E. Krause
United States District Court

300 Quarropas Street
White Plains. NY 10601

Re: United States v. Starlin Espinal Adames
DK# 21CR519

Dear Judge Krause:

Please be informed that I represent Starlin Espinal Adames in the above referenced
matter, [have consulted with Mr. Espinal Adames about his right to be physically present in
Court for all Court proceedings, however, due to the ongoing Covid-19 pandemic, and after
consultation with the undersigned, Mr. Espinal Adames is willing to waiver his right to an in

person hearing and appear via video or telephone for his arraignment on the September 3, 2021.

 

www.oreillyandshaw.com

 

 
